Title: Anti-Casuist: A Case of Conscience, [3 July 1732]
From: Franklin, Benjamin
To: 


[July 3, 1732]
Anti Casuist says: I allow the Heighnousness of the Crime, &c.
Whether I am a Christian or a Man of Reason, I am not unjustifiable in doing it, from these Considerations.

If my Wife commits Adultery with him, she thereby dissolves the Bond of Marriage between her and me, and makes us two separate and single Persons. The Laws of every Country and even of Christianity allow Adultery to be a good Cause of Divorce and tho’ the fact be not publickly prov’d it doth nevertheless in its own Nature make this Separation. Also he by committing Adultery dissolves the Bond of Marriage between himself and his Wife, and makes them two separate single Persons; tis plain then, that being all four single; if I afterwards enjoy his Wife, or rather her that was his Wife, I do not commit Adultery for Adultery cannot be committed where both Parties are single and consequently, do not breake that positive Command which he mentions; I am not Lawyer enough to be sure of it, but I question it is a Breach of the Law of the Country either; for I know of no Law that says I shall not use his Wife nor [illegible].
But 2ly supposing the Marriages remain undissolved and she is his Wife still; if he has injur’d his Wife and defrauded her of her due Benevolence, bestowing it where it was not due, on my Wife; my Family having receiv’d is properly Debtor, and his Wife is Creditor; if I then bestow on his Wife the Benevolence which was before due to mine; my Wife has no Cause to complain having before receiv’d from him; and with respect to his Wife, tis so far from doing an Injury that ’tis rather righting the injured or paying a just Debt; and then tis also as far from Revenge; for as he took my Wife for his Use, I give myself for his Wife’s Use; which is the same thing as if a Man demanded my Bed and I give him the Coverlid also. So that a Man does not thereby as the Casuist asserts, break the Law which forbids Revenge.
Then as to Injury, no Injury can be done where no Body is injur’d; and I believe ’twill puzzle the Casuist, or any Body else to show who is injur’d in this Case, provided the Thing be never made publick.
He says such a Practice would bring nothing but Confusion in the World; and that the Person injuring is a Debtor and tis better &c. If he means that the Practice of B is apt to make Confusion I agree to it, because some in A’s Case would not act so prudently as A is suppos’d to do, but would murder their Wives and perhaps the Agressor also; But the suppos’d Practice of A is apt if things are in Confusion to set all to rights again. B being conscious that he is an Agressor, and has injur’d A; if A does not return him the like; must always be in fear of A’s Revenge in a worse Manner; and some instances might be given of Men in B’s Case, who have kill’d Persons they have first injur’d meerly to be free from the Fear of their Resentment: But when B knows that A is even with him in the particular abovemention’d he has no further Cause of Suspicion; and they may embrace with open Hearts like Brothers, and be good Friends ever after; For If B might think it an Injury in any other Man to use his Wife; he cannot say tis an Injury in A, because he had first serv’d him so; and If he will say that his Familiarity with A’s Wife, was only a Civility; he cannot [written above: has no Room to] complain that the Civility was not return’d. I shall conclude by observing that while Mr. Casuist, kept to the Subject of Horses, he seem’d to talk well enough; but now in meddling with Affairs between Man and Wife, it plainly appears that he is but a Horse Casuist. Next Week the Story out of human Prudence. I am Yours.
